Name: Council Regulation (EEC) No 4102/88 of 16 December 1988 opening, allocating and providing for the administration of a Community tariff quota for certain plywoods of coniferous species (1989)
 Type: Regulation
 Subject Matter: tariff policy;  wood industry
 Date Published: nan

 30 . 12. 88 Official Journal of the European Communities No L 363 / 35 COUNCIL REGULATION (EEC) No 4102/88 of 16 December 1988 opening, allocating and providing for the administration of a Community tariff quota for certain plywoods of coniferous species ( 1989) degree of certainty , the first part of the quota should be set at a relatively high level , about 60% of its full amount; whereas, on the basis of Member States' estimates of their needs , the initial shares could be as set out in Article 2 ; Whereas Member States may use up their initial shares at different rates ; whereas , to provide for this eventuality and to avoid any break in the continuity of supplies , any Member State which has used up its initial share should draw additional shares in quantities corresponding to their real requirements , as many times as the reserve allows; whereas this form of administration requires close cooperation between Member States and the Commission and the latter must be able to monitor the extent to which the quota volume has been used up and to inform the Member States accordingly ; Whereas if, during the quota period, the Community reserve is almost totally used up , it is essential that Member States return to the said reserve the whole of the unused proportion of their initial quota and of any drawings made, in order to avoid one part of the Community tariff quota remaining unused in one Member State when it could be used in others ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the GrandDuchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of quota shares allocated to that economic union may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Community has undertaken to open an annual Community tariff quota of a least 600 000 cubic metres for certain plywoods of coniferous species; whereas this quota has been raised to 650 000 cubic metres by virtue of an agreement concluded with the United States and approved by Decision 87 / 224 /EEC ( »); whereas , under Protocol 11 to the 1972 Act of Accession , the Community is required to open each year autonomous nil duty Community tariff quotas for the same products , the volume thereof to be decided annually when it is established that all possibilities of supply on the internal market of the Community have been exhausted during the period for which the quotas are open ; whereas the condition laid down by the said Protocol does not seem to be met at the moment; whereas , in these circumstances , it is appropriate as an initial measure not to exceed the contractual volume of 650 000 cubic metres ; whereas the setting of the quota volume at this level does not exclude , moreover, recourse to the provisions of the abovementioned Protocol 11 during the quota period; whereas, therefore , the tariff quota in question should be opened on 1 January 1989 ; Whereas , for 1989 , maintenance of the quotas for the Member States is necessary bearing in mind that it is impossible for the administration concerned in each Member State to introduce, in 1989 , the administrative and technical basis for Community administration of the quota ; Whereas , to allow for import trends for the products concerned, the quota should be divided into two parts , the first being allocated among the Member States , and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial shares ; whereas , in order to afford importers some HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1989 , the customs duty applicable to imports of the following products shall be suspended at the level indicated and within the limits of a Community tariff quota as shown herewith : Order No CN code Description Amount of tariff quota (m3) Rate of duty (% ) 09.0013 | ex 4412 19 00 1 ex 4412 99 90 j Plywood of coniferous species , without the addition of other substances :  Of a thickness greater than 8,5 mm, the faces of which are not further prepared than the peeling process  Sanded, and of a thickness greater than 18,5 mm 650 000 0 ( ») OJ No L 98 , 10 . 4 . 1987, p. 1 . No L 363 / 36 Official Journal of the European Communities 30 . 12 . 88 Within the limits of this tariff quota Spain and Portugal shall apply duties calculated in accordance with the relevant provisions set out in the 1985 Act of Accession . 2 . Imports of the products in questionmay not be charged against this tariff quota if they are already free of customs duties under other preferential tariff arrangements . Drawings shall be granted by the Commission on the basis of the date of acceptance of goods for entry into free circulation by the customs authorities of the Member State concerned , provided a sufficient amount remains in the reserve . If a Member State does not use the quantities drawn it shall return them to the reserve as soon as possible . If requests for drawings exceed the amount remaining in the reserve, an allocation shall be made pro rata . The Member States shall be informed by the Commission in accordance with the same procedure . Article 2 1 . The tariff quota referred to in Article 1 ( 1 ) shall be divided into two parts . 2 . A first part of 390 000 cubic metres shall be allocated among certain Member States; these quota shares shall , subject to Article 4 , be valid until 31 December 1989 , and shall be as follows; (cubic metres) Article 4 1 . Once at least 80 % of the reserve of the tariff quota , as defined in Article 2 ( 3 ), has been used up, the Commission shall inform the Member States thereof. 2 . It shall also notify Member States in this case of the date from which drawings on the Community reserve must be made according to the provisions of Article 3 . 3 . Within a periodiaid down by the Commission as from the date referred to in paragraph 2 , Member States shall be required to return to the reserve the whole of the quantities which have not been used, by that date , within the meaning of Article 6 (4). Benelux 100 932 Denmark 42 627 Germany 61 620 Greece 39 France 7 215 Ireland 5 850 Italy 15 717 United Kingdom 156 000 3 . The second part, amounting to 260 000 cubic metres shall constitute the reserve. 4 . If products of the type in question are presented in Spain or Portugal and supported by a declaration as to entry into free circulation which is accepted by the customs services, the Member State concerned shall inform the Commission and draw a corresponding amount under the conditions laid down in Artide 3 . Article 5 The Commission shall keep an account of the shares opened by the Member States pusuant to Articles 2 and 3 and , as soon as it has been notified , shall inform each State of the extent to which the reserve has been used up . Article 3 1 . If a Member State's initial share as specified in Article 2 (2), or of that share less any portion returned to the reserve where Article 4 has been applied has been used up entirely , the following provisions shall apply . If an importer presents , in a Member State, a declaration as to entry into free circulation comprising a request for preferential treatment for a product covered by this Regulation , and this request is accepted by the customs authorities , the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requirements from the reserve referred to in Article 2 (3 ). Requests to draw on the reserve together with the date of acceptance of the customs declarations must be forwarded to the Commission without delay. Article 6 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 3 are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . Member States shall ensure that importers of the products in question have free access to the shares allocated to them . 3 . Member States shall charge imports of the products in .question against their shares as and when the products . are entered with the customs authorities for free circulation . 30 . 12 . 88 Official Journal of the European Communities No L 363 /37 Article 8 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 9 This Regulation shall enter into force on 1 January 1989 . 4 . The extent to which a Member State has used up its share shall be determined on the basis of imports charged against that share in accordance with paragraph 3 . Article 7 At the Commission's request, Member States shall inform it of the imports actually charged against their quota shares . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 16 December 1988 . For the Council The President G. GENNIMATAS